Title: To George Washington from Robert Morris, 15 June 1781
From: Morris, Robert
To: Washington, George


                        
                            Dear Sir
                            Philada June 15th 1781
                        
                        I have been honoured with your very kind & obliging letter of the 4th Inst. and shou’d sooner have
                            replied, but I am kept here in a kind of Suspense by the very slow manner of proceeding in the Assembly of this State. I am
                            Financier Elect, but that is all, for had I taken the Oath & my Commission my Seat in the assembly must have been
                            Vacated, and I think it of the utmost consequence to preserve my right of appearing there, untill the Tender &
                            Penal Laws are totally repealed, for I consider those Laws, as destructive of all Credit, even amongst private People in
                            dealings with one another, but to the Public officers, after the experience we have had, it is evident
                            that the existence of such Laws any longer must totally preclude them from every possibility of Credit and in our
                            circumstances the War cannot be carried on without it. I have already made such an impression on this Subject, that I feel
                            pretty sure those Laws will be repealed in this State within these Few days, and I expect that the other Legislatures will
                            readily follow the example. I am also pressing our assembly to Levy effective Taxes in hard Money, there are stronger
                            objections made to this than the other measure, and they are more pertinaciously insisted on, but still they will either
                            wholly or partially come into this also, and if once the Ice is broken they will see such advantages
                            flowing from these foundations as will readily induce them to follow up the plans that evidently prove in the operation
                            how beneficial they are to the Country. Insuperable obstacles have hitherto prevented me from bending my course towards
                            your Camp, and it seems yet uncertain when it may be in my power, for altho’ I stipulated with Congress that they should
                            not rest any part of the present Campaigne on me, Yet they cannot refrain and already much of my time and attentions are
                            engaged in that way, not having taken any Commission prevents me from Calling on the several
                            departments for such returns as I should choose to have with me when I wait on your Excellency, for my objects are to
                            reduce our public Expenditures as nearly as possible to what they ought to be and to obtain revenues in our own Country to
                            meet those Expenses as nearly as can be and then to Shew Foreign Nations engaged in the War, that we must look to them for
                            the balance, and I am very confident that when they shall see exertion on one hand & Oeconomy on the other they
                            will be willing to assist us all they consistantly can. The promise you so chearfully make of granting
                            all the support in your power increases my own Confidence and I will before long engage in the Duties of my Department
                            with all the Energy I can master of, that is provided these Tender & penal Laws are done away. I have the pleasure
                            to hear that Mr Lowry has sent 1000 bbls of Flour to Camp, from Genl Schuyler I have not yet heard. I have the honor to be
                            Your Excellency’s Most devoted hble Servt
                        
                            Robt Morris
                        
                        
                            P.S. I hope Mrs Washington is perfectly recovered & beg my best wishes & compts. Mrs
                                Morris is at Trenton.
                        

                    